DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/29/2022 have been fully considered but they are not persuasive.
Applicant’s arguments directed to new limitation recited in claims 1, 11 and 14 (see Remarks filed 7/29/2022) are not considered to be persuasive because Ju teaches these features as set forth in the Office Action below.

Claim Objections
Claim 22 is objected to because of the following informalities:  
Claim 22 recites “the connector connects the second capacitance sensor an underside of the track pad assembly” which is grammatically incorrect.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8-12, 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the track pad assembly" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the track pad assembly" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8-12, 21-22 are rendered indefinite due to their dependency on indefinite claim 1 above.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 4-7 depend on a canceled claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ju et al. (US 2018/0261824 A1).
Regarding claim 1, Ju discloses a portable electronic device (electronic device, Abstract), comprising: 
a first capacitance sensor incorporated into a track pad (processor configured to obtain touch information including at least an occurrence of a touch signal and a position of the touch signal corresponding to the touch obtained through the touch sensor, Abstract; touch panel may recognize a touch input in a capacitive manner [0060]);
the track pad assembly is positioned in an opening define in a keyboard surface (input device 250 may include without limitation a touch panel 252, for example [0060]);
a controller programmed to detect a touch input and/or a proximity input measured from the first capacitance sensor (processor configured to obtain touch information including at least an occurrence of a touch signal and a position of the touch signal corresponding to the touch obtained through the touch sensor, Abstract; touch panel may recognize a touch input in a capacitive manner [0060]); 
a second capacitance sensor in communication with the controller (at least one pressure sensor/a first group of a position corresponding to a battery mounting position [0113]); and 
a battery assembly being under the keyboard surface and adjacent to the second capacitance sensor (at least one pressure sensor/a first group of a position corresponding to a battery mounting position [0113]; Battery is located inside the electronic device and, therefore, under a ‘keyboard surface’.); 
wherein the second capacitance sensor is programmed to detect swelling of the battery assembly (determine battery swelling based on at least a portion of a change in capacitance between the second electrode of the pressure sensor and a conductor disposed at an outer surface of the battery [0132]);
wherein the second capacitance sensor is located between the track pad in the keyboard surface and the battery assembly (see Fig. 5B).
Regarding claim 8, Ju discloses all of the claim limitations as set forth above.  Ju further discloses the first capacitance sensor is a touch screen (processor configured to obtain touch information including at least an occurrence of a touch signal and a position of the touch signal corresponding to the touch obtained through the touch sensor, Abstract; touch panel may recognize a touch input in a capacitive manner [0060]).
Regarding claim 9, Ju discloses all of the claim limitations as set forth above.  Ju further discloses the second capacitance sensor includes: a first electrode; and a compressible material between the first electrode and the battery assembly; wherein the capacitance measured with the first electrode is based on size of the compressible material (dielectric layer 720 [0101], Fig. 7A, thickness of the dielectric layer may change [0157]).
Regarding claim 10, Ju discloses all of the claim limitations as set forth above.  Ju further discloses the second capacitance sensor include: a second electrode; wherein the first electrode and the second electrode are located adjacent a first side of the compressible material (Fig. 7A-7C shows first and second electrodes 710 adjacent to a first side of dielectric layer 720).
Regarding claim 11, Ju discloses all of the claim limitations as set forth above.  Ju further discloses a floating coupler; wherein the floating coupler is adjacent a second side of the compressible material that is opposite of the first side of the compressible material (second electrode 730 [0132], Fig. 7A-7C shows second electrode 730 on an opposite side of dielectric layer 720).
Regarding claim 12, Ju discloses all of the claim limitations as set forth above.  Ju further discloses a second electrode; wherein the compressible material is located between the first electrode and the second electrode; wherein the capacitance measured with the first electrode is based on a distance between the first electrode and the second electrode (capacitance type pressure sensor detects a pressure based on a change in a distance between first and second electrode [0101]).
Regarding claim 21, Ju discloses all of the claim limitations as set forth above.  Ju further discloses the first capacitance sensor and the second capacitance sensor are in communication with the same controller (Ju discloses a single memory, processor including swelling detection and operation control based on measured values [0085]-[0089]).
Regarding claim 22, Ju discloses all of the claim limitations as set forth above.  Ju further discloses a connector; wherein the connector connects the second capacitance sensor an underside of the track pad assembly; wherein the connector is configured to provide physical resistance to swelling of the battery assembly (Fig. 6A-6B shows a display disposed between the touch sensor and pressure sensor; The display is considered capable of physically resisting swelling of the battery if it were to swell large enough.).

Regarding claim 13, Ju discloses all of the claim limitations as set forth above.  Ju further discloses a portable electronic device (electronic device, Abstract), comprising: 
a controller programmed to: 
detect a touch input and/or a proximity input measured from a track pad of the portable electronic device (processor configured to obtain touch information including at least an occurrence of a touch signal and a position of the touch signal corresponding to the touch obtained through the touch sensor, Abstract; touch panel may recognize a touch input in a capacitive manner [0060]); and 
detect swelling of an internal object that is below a keyboard surface incorporated into the portable electronic device from a capacitance sensor located within a cavity formed by the keyboard surface incorporated into the portable electronic device (determine battery swelling based on at least a portion of a change in capacitance between the second electrode of the pressure sensor and a conductor disposed at an outer surface of the battery [0132]; input device 250 may include without limitation a touch panel 252, for example [0060]; at least one pressure sensor/a first group of a position corresponding to a battery mounting position [0113]; Battery is located inside the electronic device and, therefore, under a ‘keyboard surface’.).
Regarding claim 14, Ju discloses all of the claim limitations as set forth above.  Ju further discloses the capacitance sensor is located between the track pad and the internal object (see Fig. 5B).
Regarding claim 15, Ju discloses all of the claim limitations as set forth above.  Ju further discloses the capacitance sensor is located between a structural feature of the portable electronic device and the internal object (see Fig. 5B).
Regarding claim 16, Ju discloses all of the claim limitations as set forth above.  Ju further discloses the capacitance sensor is connected to the track pad (processor configured to obtain touch information including at least an occurrence of a touch signal and a position of the touch signal corresponding to the touch obtained through the touch sensor, Abstract; touch panel may recognize a touch input in a capacitive manner [0060]).
Regarding claim 17, Ju discloses all of the claim limitations as set forth above.  Ju further discloses the capacitance sensor is in physical contact with at least one cell of the internal object (processor configured to obtain touch information including at least an occurrence of a touch signal and a position of the touch signal corresponding to the touch obtained through the touch sensor, Abstract; touch panel may recognize a touch input in a capacitive manner [0060]).
Regarding claim 18, Ju discloses all of the claim limitations as set forth above.  Ju further discloses the capacitance sensor is in physical contact with each cell of the internal object (processor configured to obtain touch information including at least an occurrence of a touch signal and a position of the touch signal corresponding to the touch obtained through the touch sensor, Abstract; touch panel may recognize a touch input in a capacitive manner [0060]).

Regarding claim 19, Ju discloses a computer-program product for use in a portable electronic device, the computer-program product comprising a non-transitory computer-readable medium storing instructions executable by a processor ([0038]-[0046]) to:
detect a touch input and/or a proximity input measured from a track pad of the portable electronic device (processor configured to obtain touch information including at least an occurrence of a touch signal and a position of the touch signal corresponding to the touch obtained through the touch sensor, Abstract; touch panel may recognize a touch input in a capacitive manner [0060]); and
detect swelling of a battery assembly that is below a keyboard surface incorporated into the portable electronic device from a capacitance sensor located within a cavity formed by the keyboard surface incorporated into the portable electronic device (determine battery swelling based on at least a portion of a change in capacitance between the second electrode of the pressure sensor and a conductor disposed at an outer surface of the battery [0132]; input device 250 may include without limitation a touch panel 252, for example [0060]; at least one pressure sensor/a first group of a position corresponding to a battery mounting position [0113]; Battery is located inside the electronic device and, therefore, under a ‘keyboard surface’.).
Regarding claim 20, Ju discloses all of the claim limitations as set forth above.  Ju further discloses the capacitance sensor is located between a structural feature of the portable electronic device and the battery assembly (see Fig. 5B).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        11/14/2022